Citation Nr: 1545272	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a skin disability, to include tinea cruris.

6.  Entitlement to a higher initial rating for major depressive disorder with psychotic features, rated as 30 percent disabling prior to November 30, 2011, and rated as 50 percent thereafter.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that new evidence has been added to the claims file by VA since the most recent statement of the case in February 2013, including a December 2014 VA psychological examination and VA treatment records from February 2013 to February 2015.  In a September 2015 statement, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of the new evidence.  Thus, the Board may proceed to adjudicate the appeal.

In a September 2015 letter, the Veteran's representative filed a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) based on his service-connected major depressive disorder.  A claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of entitlement to a higher rating for major depressive disorder is before the Board, the Board also has jurisdiction to address the claim for entitlement to a TDIU.


The issues of entitlement to service connection for a skin disability, entitlement to a higher rating for major depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A low back disability was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

2.  A left shoulder disability was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

3.  A left knee disability was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

4.  A left ankle disability was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A left shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A chronic left ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records (STR) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As will be discussed in further detail below, VA examination is not necessary with respect to the claims for service connection for a back disability, a left shoulder disability, a left knee disability, and a left ankle disability.  The conditions were not shown in service and there is no evidence that the claimed conditions may be associated with an established event, injury or disease in service.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran asserts that he is entitled to service connection for a back disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's VA treatment records show the Veteran has complained of back pain during the period on appeal.  A September 2008 VA treatment record indicates multiple radiographic views of the lumbar spine were normal.  A small anterior osteophyte was noted at L4.  A May 2010 VA treatment record noted the Veteran had worsening chronic low back pain.  The record noted that a September 2009 X-ray of the back was within normal limits.  The Veteran's VA treatment records indicate the Veteran has "low back pain."  Pain alone is not a disability, however, as the Veteran had an anterior osteophyte at L4, the Board has considered whether the Veteran has a back disability that is related to service. 

The Veteran's STRs reflect that he reported having back pain.  A June 1987 STR indicates the Veteran fell in the galley under his upper right buttocks.  He had a tender lower mid back.  The assessment was soft tissue injury.  A June 1988 STR reflects that the Veteran complained of having a sore back.  He stated that the soreness started the night before.  There was no trauma.  The assessment was lower back muscle strain, bilateral.  An October 1988 STR indicates the Veteran complained of back pain at the mid-back area between the shoulder blades.  The assessment was thoracic muscle strain.  

The evidence does not show the Veteran has had a chronic back disability since service.  In a March 1991 report of medical history, the Veteran denied having recurrent back pain.  A June 2006 private medical examination report indicates the Veteran noted having a previous industrial injury to his lower back while employed by a construction company in 1993.  The Veteran denied any further problems with his lower back.  The May 2010 VA treatment record reflected that the Veteran reported his low back pain first started about 10 to 15 years ago and had been intermittent.  He stated that it had recently become more severe.  As the Veteran separated from active service in 1991, 15 years prior to May 2010 would still have been several years after his discharge from service.  The Veteran has not specifically asserted that he has had back pain since service.

There is no competent evidence of a nexus between the Veteran's current back pain and service.  The Veteran  has contended that he has a back disorder that is related to service.  Although a lay person may be competent to report the etiology of a disability, a back disorder, typically confirmed by X-rays, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board finds that a preponderance of the evidence is against a finding that the Veteran has a current back disability that is related to service.  Although the Veteran reported back pain in service, he denied having recurrent back pain in his March 1991 report of medical history.  He has not asserted that he has had back pain since service.  The June 2006 private medical examination report noted the Veteran reported having a previous industrial injury to his lower back while employed by a private company in 1993.  The May 2010 VA treatment record indicates the Veteran reported his back pain began several years after his separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Shoulder Disability

The Veteran asserts that he is entitled to service connection for a left shoulder disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has left shoulder AC degenerative joint disease/impingement.  See February 2009 VA treatment record.  Therefore, he has a current disability, satisfying the first element of a service connection claim.

Turning to whether there is a nexus between the Veteran's left shoulder disability and service, the Veteran's STRs do not reflect any complaints or treatment for a left shoulder disability.  In a March 1991 report of medical history, the Veteran denied having a painful or "trick" shoulder or elbow.  The Veteran has not specifically asserted that he has had left shoulder disability symptoms since service.  

The Veteran's SSA records indicate the Veteran's left shoulder disability began in 1998, several years after his separation from service, due to a work-related injury.  A June 2006 SSA record indicates that the Veteran reported that his employed began a new project in 1998 and the Veteran worked approximately 60 hours per week.  The record noted that "In this same time frame the patient began to experience left shoulder pain which was the result of lifting and grinding of heavy molds."  An August 2006 private report noted the Veteran had fraying of the rotator cuff.  The Veteran gave a history of cumulative trauma.  He stated that at the time his shoulder became symptomatic, he was working 60 hours a week on a project where he had to grind 20 pound moulds.  The private physician opined that the left shoulder disability was work-related, due to repetitive activity while employed by a private company from 1998 to April 2002.  An April 2007 Orthopedic Consultation report indicated the Veteran reported that he injured his left shoulder in April 2002.  He reported that he started getting sharp pain in the shoulder.

There is no probative evidence in the claims file that the Veteran had a left shoulder disability within one year of service, or that his current left shoulder disability is related to service.  Although the Veteran has asserted that his left shoulder disability is related to service, he is not competent to report the etiology of left shoulder AC degenerative joint disease/impingement, a disability usually confirmed by X-rays.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, his assertion that there is a link between the shoulder disability and service is not probative.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran has a current left shoulder disability, the probative evidence of record shows that the left shoulder disability began due to a work-related injury several years after the Veteran's discharge from service.  The evidence does not show a nexus between the left shoulder disability and service.  Consequently, entitlement to service connection for a left shoulder disability is denied.

Left Knee Disability

The Veteran has asserted that he has a left knee disability that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted for his left knee disability.

A March 2010 VA treatment record reflects that the Veteran had left knee pain with medial meniscus tear and degenerative joint disease.  Therefore, the Veteran had a left knee disability during the period on appeal, satisfying the first element of a service connection claim.

The Veteran's STRs are silent for any complaints or treatment for a knee disability.  In the March 1991 report of medical history, the Veteran denied having a "trick" or locked knee.

An April 2008 VA treatment record indicates a left knee X-ray showed no acute osseous injury.  There was minimal patella femoral compartment osteoarthritis.  

The Veteran has not specifically asserted that he has had a knee disability since service, and the record does not show he has had continuous symptoms of a knee disability since then.  The March 2010 VA treatment record indicates the Veteran reported "left knee pain for several years.  No injury or trauma."  

There is no competent evidence indicating a nexus between the Veterans' left knee disability and service.  Although the Veteran has indicated he believes there is a nexus between his current left knee disability and service, as a lay person, he is not competent to opine as to the etiology of a left knee medial meniscus tear and degenerative joint disease.  See Davidson, supra.

In sum, although the Veteran has a left knee disability, the evidence indicates it began many years after service.  There is no competent evidence of a nexus between the Veteran's left knee disability and service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle Disability

The Veteran has asserted that he has a left ankle disability that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted for a left ankle disability.

An August 2007 SSA record indicated the Veteran had degenerative joint disease of the left ankle.  Therefore, the Veteran has a current left ankle disability.  However, the evidence does not show the Veteran's left ankle disability is related to service.

The Veteran's STRs do not reflect that the Veteran had any complaints or treatment relating to his left ankle.  In the March 1991 report of medical history, the Veteran denied having foot trouble.

The evidence does not show that the Veteran has had symptoms of a left ankle disability since service, nor has the Veteran specifically asserted this.  The first evidence of a complaint relating to the left ankle is in 2005, many years after his separation from service.

A January 2006 private hospital discharge report reflects that the Veteran had left ankle abscess drainage in November 2005.  A May 2007 VA examination report for nonservice-connected pension, indicates the Veteran reported he had arthritis of his left ankle after a staph infection of the left ankle.  He reported pain in the left ankle on a daily basis.  The diagnosis was degenerative joint disease of the left ankle.  A May 2007 X-ray noted no evidence of acute osseous injury or significant degenerative changes.

The April 2007 Orthopedic Consultation report noted that the Veteran underwent a sepsis episode in 2005 where he had a subclavicular abscess on the left side.  He had a left ankle infection at the time.  The Veteran reported that he still had ankle pain and noticed the left ankle got sore and swollen from time to time.  The Veteran reported having pain on the left side of his body.

There is no competent and probative evidence of a nexus between the Veteran's current left ankle disability and service.  As a lay person, the Veteran is not competent to provide an opinion as to the etiology of left ankle arthritis, which is typically confirmed by X-rays.  See Davidson, supra.  Therefore, his assertion that his left ankle disability is related to service is not probative.

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a left ankle disability.  Although the Veteran has a current left ankle disability, the evidence shows the Veteran did not have left ankle symptoms until many years after his separation from service.  There is no competent evidence of a nexus between the Veteran's left ankle disability and service.  Accordingly, entitlement to service connection for a left ankle disability is denied.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for left knee arthritis is denied.

Entitlement to service connection for left ankle arthritis is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a skin disability, the Veteran has asserted that he has had symptoms of tinea cruris, contact dermatitis, since service.  The Veteran's STRs indicate he had contact dermatitis on his legs in May 1987.  A December 1988 STR indicates the Veteran had a rash on his right shoulder, back, and chest area.  SSA records indicate the Veteran reported having rashes.  An August 2007 SSA record indicated the Veteran had interdigital tinea pedis and onychosis bilaterally.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as a rash.  As the Veteran's statements and medical evidence of record indicates the Veteran may have a skin disability and he had rashes in service, a VA examination is necessary to address the etiology of any skin disabilities present.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In a September 2015 letter, the Veteran's representative stated that the Veteran was hospitalized for his psychiatric condition at a VA facility from August 2015 to September 2015.  As the records are relevant to his claim for a higher rating for his service-connected major depressive disorder, the claim must be remanded to obtain the Veteran's most recent VA treatment records.  

The Veteran's recent hospitalization also indicates that his major depressive disorder may have worsened since the most recent VA examination of record from December 2014.  Therefore, a new VA examination is necessary to address the Veteran's current symptoms of major depressive disorder.

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with his claim for entitlement to a higher rating for major depressive disorder.  A decision on the TDIU must be deferred until the increased rating claims have been adjudicated.  Smith v. Gober, 236 F.3d. 1370  (Fed. Cir. 2001).  Additionally, the Veteran should be provided with notice of the elements of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the elements of a claim for entitlement to a TDIU.

2.  Obtain all of the appellant's VA psychiatric treatment records from February 2015 to present, including his hospitalization records from August 2015 to September.  If no records are available, the claims folder must indicate this fact.

3.  Then, schedule the Veteran for a VA examination to address the following:

(a)  Identify all skin disabilities present.

(b)  Address whether it is at least as likely as not (at least a 50 percent probability) that any skin disabilities present are related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his major depressive disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should address the impact of the Veteran's major depressive disorder on his ability to work.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a skin disability, to include tinea cruris, entitlement to a higher initial rating for major depressive disorder with psychotic features, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


